  Case 19-60046        Doc 58   Filed 03/04/20 Entered 03/04/20 16:47:22
                                  Document     Page 1 of 3                        EOD
                                                                                    Desc Main

                                                                                 03/04/2020
                         UNITED STATES BANKRUPTCY COURT
                             ESTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

IN RE:                                   §
                                         §          CASE NO. 19-60046
Alicia R. Crumpton-Bagley                §
                                         §
       Debtor,                           §
                                         §
                                         §          Chapter 13
                                         §
U.S. Bank Trust National Association, as §
Trustee of Chalet Series III Trust       §
       Movant,                           §
                                         §
Alicia R. Crumpton-Bagley                §
                                         §
       Respondent.                       §

                       AGREED ORDER MODIFYING AUTOMATIC STAY

       Prior to a hearing scheduled for March 5, 2020, U.S. Bank Trust National Association,

as Trustee of Chalet Series III Trust ("Movant") and Alicia R. Crumpton-Bagley("Debtor")

have reached an agreement with regard to the modification of the automatic stay. Based

upon the agreement of the parties, the Court finds that just cause exists for entry of

the following order.

 It is therefore, ORDERED that:

       1.      The automatic stay provided by 11 U.S.C. Section 362 is modified and shall

remain in effect unless terminated as hereinafter provided.

       2.      The post-petition arrears consists of $1,188.04 in post petition arrearage payments

and $675.00 in attorney's fees and costs for total of $1,863.04. Debtor will pay this amount by

making five payments of 198.00 on the 15th day of each month starting March 15 2020 with a

sixth and final payment of $198.04 due on August 15, 2020.



AGREED ORDER                                                                               Page 1
  Case 19-60046            Doc 58        Filed 03/04/20 Entered 03/04/20 16:47:22     Desc Main
                                           Document     Page 2 of 3



       3.         Debtor shall remain current on all other monthly mortgage payments, beginning

with the payment due March 1, 2020, and the 1st day of each month thereafter, including the

contractual grace period for such payments.

       4.         Debtor shall make all Trustee payments promptly when due, according to the

provisions of Debtor's Chapter 13 Plan, including adequate protection payments.

       5.         Should Debtor default on any terms of this order, Movant shall mail notice of the

default to Debtor and Debtor's attorney by U.S. First Class mail, postage prepaid. Should Debtor

not cure the default within ten (10) days of the date Movant mails the notice, the Automatic Stay

of 11 U.S.C. Section 362 shall and is hereby ordered lifted with respect to Movant's collateral.

Debtor's right to default and cure with the prescribed ten (10) day period is limited to two (2)

such events, and nothing contained herein shall entitle Debtor to cure a third or subsequent

default as to the terms of this Agreed Order. In the event of termination of the automatic stay,
            file a Notice of Termination of Stay with the Court and shall
Movant, or its successor in interest, shall be authorized to enforce its lien rights and pursue its

statutory and contractual remedies to gain possession of property located at 6656 County Road

4819, Athens, Texas 75752.

       6.         Movant shall immediately notify the office of the Standing Chapter 13 Trustee in

the event that it forecloses its interest upon the collateral described in this Agreed Order pursuant

to the terms of the Agreed Order.

       7.         Any check tendered to Movant by Debtor for any payment hereunder which is

returned by Debtor's bank for any reason shall not be deemed a timely payment under this

Agreed Order.

       8.         In the event that this case is dismissed, for any reason whatsoever, prior to the

completion of the payments set out in Paragraph 2 above, the terms of this Agreed Order shall no



AGREED ORDER                                                                                  Page 2
  Case 19-60046          Doc 58       Filed 03/04/20 Entered 03/04/20 16:47:22    Desc Main
                                        Document     Page 3 of 3



longer apply. In the event that this case is converted to a proceeding under Chapter 7 or 11 of

the U.S. Bankruptcy Code, then all arrearages due under the Note shall be deemed due upon such

conversion. Should Debtor fail to timely cure said arrearage, Movant may abandon the terms
   if the Property has been previously exempted from the estate,
this Agreed Order, and the 11 U.S.C. Section 362(a) stay shall terminate without further notice

or order of the Court, and Movant shall be free to exercise any rights granted to it by the loan

documents with respect to the Property, including, but not limited to, the initiation and

completion of foreclosure of the Property.


                                               Signed on 03/04/2020




                                              THE HONORABLE BILL PARKER
                                              CHIEF UNITED STATES BANKRUPTCY JUDGE




APPROVED AS TO FORM AND SUBSTANCE:

/S/ Richard E. Anderson
Richard E. Anderson
State Bar No. 01209010
4920 Westport Drive
The Colony, Texas 75056
Telephone: (214) 276-1545
Facsimile: (214) 276-1546
ATTORNEY FOR MOVANT


/S/ Bradley S. Campbell
Bradley S. Campbell
Attorney at Law
228 West Broad
Mineola, TX 75773
 ATTORNEY FOR DEBTOR

AGREED ORDER                                                                             Page 3
